Citation Nr: 1403509	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to Mary 1982.  The appellant claims as the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was previously before the Board in January 2013, at which time the Board found new and material evidence had been received to reopened the previously denied claim.  The Board remanded the claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died on July [redacted], 1997, and the immediate cause of death was cardio-respiratory arrest.  The antecedent cause of death was an acute pulmonary edema, with chronic renal failure listed as an underlying cause.  Other significant conditions which contributed to death included chronic anemia and multiple myeloma.

Multiple myeloma is on the list of the radiogenic diseases identified in 38 C.F.R. § 3.311(b)(2).  Therefore, there are special development procedures provided under 38 C.F.R. § 3.311.

For all atmospheric weapons test participation claims where radiation exposure is claimed and a radiogenic disease (to include multiple myeloma) is diagnosed after service, 38 C.F.R. § 3.311 requires the forwarding of all records pertaining to the Veteran's radiation exposure for preparation of a dose estimate.  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2013).

In this case, the RO made a single attempt to obtain the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  See February 2103 Personnel Information Exchange System response.  However, a negative response to a request to exposure records does not end the RO's duty to assist the Veteran under 38 C.F.R. § 3.311.  

There is no indication that VA requested a search of the Veteran's naval unit records (Attack Squadron 46) or obtatined a dose estimate as requested in the January 2013 Board remand.  Therefore, the RO should attempt to confirm whether the Veteran and/ his unit were exposed to ionizing radiation, and forward all pertinent information for a dose estimate, in full compliance with 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/ AMC should undertake all appropriate development of the appellant's claim consistent with the procedures set out in 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141.  
After all available records concerning the Veteran's radiation exposure have been obtained, the claims file should be forwarded for a dose estimate, in full compliance with 38 C.F.R. § 3.311, for a dose estimate.  

After obtaining the dose estimate, refer the claim to the Under Secretary for Benefits if the obtained estimate is greater than zero.  All attempts to fulfill this development should be documented in the claims file.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


